Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed April 22, 2020 has been entered. Claims 1-4, 9-15, 17-20 and 23-25 remain pending in the application. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 13-15, 17-20 and 23-24 are rejected under under 35 U.S.C. 103 as being unpatentable over Scantlebury (U.S. Patent No. 8968849).
Regarding claim 1, Scantlebury discloses that, stretch blow molded articles of the polyester composition and method to produce these articles are disclosed (col. 2, lines 33-35). It has been found to give injection stretch blow molded articles improved resistance to caustic stress cracking (col. 2, lines 24-25). Scantlebury discloses a method that includes: 
a) providing a PET-based co-polymer resin comprising greater than 0 mol% and up to about 20 mol% combined total of a cyclic hydrocarbon diacid co-monomer and a cyclic hydrocarbon diol co-monomer, based on the total diacid and diol monomer content in the co-polyester resin (i.e. disclosed is a polyester composition for use in an injection stretch blow 
b) fabricating a preform from the PET-based co-polyester resin (i.e. the resin of the present invention is heated and injection molded into preforms (col. 5, lines 51-52)); 
c) stretch blow molding the preform into a refillable polymer bottle having a base (i.e. the preform is then heated to about 100 to 120 ˚C. and stretch blow-molded into a bottle at a stretch ratio of about 12.5. (col. 5, lines 53-54 and col. 6, line 1)). Scantlebury specifically discloses the refillable polymer bottle having a petaloid base (col. 6, lines 11-12). 
Scantlebury does not specifically teach the co-polyester resin has an intrinsic viscosity of from about 0.1 to about 0.6 dl/g. 
However, Scantlebury discloses the intrinsic viscosity can be in the range of “about 0.65 dl/g” to “about 0.78 dl/g” (col. 2, lines 46-47).  A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art, but are close and have the same properties.  In this case, both the claimed range (“about 0.6 dL/g”) and the prior art (“about 0.65 dl/g”) have flexible endpoints.  There does not appear to be any evidence in the instant case that a difference between flexible endpoints that differ by 0.05 dl/g would produce different properties.  Furthermore, Scantlebury realizes there is a need in the industry to reduce the IV of bottle resin while maintaining resistance to caustic stress cracking. A lower 
Regarding claims 2-4 and 23, Scantlebury teaches that, resins containing up to 20 wt% of the dicarboxylic acid (i.e. one type of diacid co-monomer; it is understandable the diacid co-monomer can be 0 % (regarding claim 2)) are useful in forming bottles or jar containers. Suitable diacids can be aliphatic, or aromatic dicarboxylic acids such as isophthalic acid (IPA) (related to claims 3 and 23) (col. 3, lines 36-39). Scantlebury teaches that, alternatively, polyester resins can optionally be modified by up to 20 wt% of one or more different diols than ethylene glycol (col. 5, lines 52-54). Examples of such diols to be included with ethylene glycol are: …1,4-cyclohexanedimeethanol (CHDM) (related to claims 4 and 23) (i.e. one type of the diol co-monomer; it is understandable the diol co-monomer can be 0 % (regarding claim 2))…. (col. 3, lines 56-67).
Regarding claim 13, Scantlebury teaches that, the weight of the preform depends on the size of bottle (26.8 g for 0.6 liter and 55.3 for 2 liter) (col. 5, lines 52-53). It is reasonable to say that for a 2.5 liter bottle, its weight is about 82.1 g in the teachings of Scantlebury.  
Scantlebury discloses the claimed invention except for having the bottle of a 2.5 liter including at least about 90 grams of PET-based co-polyester resin. It would have been obvious to one having ordinary skill in the art at the time the invention was made to Scantlebury since the claimed ranges and the prior art ranges are close enough that one skilled in the art would 
Regarding claim 14, Scantlebury discloses that, the polyester can be selected from polyethylene terephthalate (PET), polyethylene naphthalate, polyethylene terephthalate-co-isophthalate, polyethylene naphthalate-co-isophthalate, polyethylene-co-cyclohexane dimethylene terephthalate and mixture thereof. The polyester can be a copolymer of polyethylene terephthalate having a comonomer content of less than 10 mol% of the polyester (i.e. in the range of 0.1 mol% and up to about 15 mol%) (col. 2, lines 55-61). Thus, Scantlebury teaches that, in the method the diacid co-monomer is incorporated into the co-polymer resin in the range from about 0.1 to about 15 mol% of the total diacid monomer content.  
Regarding claim 15, Scantlebury discloses that, the polyester can be selected from polyethylene terephthalate (PET), polyethylene naphthalate, polyethylene terephthalate-co-isophthalate, polyethylene naphthalate-co-isophthalate, polyethylene-co-cyclohexane dimethylene terephthalate and mixture thereof. The polyester can be a copolymer of polyethylene terephthalate having a comonomer content of less than 10 mol% of the polyester (i.e. in the range of 0.5 mol% and up to about 10 mol%) (col. 2, lines 55-61). Thus, Scantlebury teaches that, in the method the diacid co-monomer is incorporated into the co-polymer resin in the range from about 0.5 to about 10 mol% of the total diacid monomer content.  
Regarding claim 17, Scantlebury teaches that, another aspect includes stretch blow molded articles of the disclosed polyester compositions. The article can be a container or a bottle for carbonated beverages (i.e. soft drink). Thus, Scantlebury teaches that, in the method the bottle is a carbonated soft drink bottle. 
18, Scantlebury discloses that, stretch blow molded articles of the polyester composition and method to produce these articles are disclosed (col. 2, lines 33-35). It has been found to give injection stretch blow molded articles improved resistance to caustic stress cracking (col. 2, lines 24-25). Scantlebury also noticed that U.S. Pat. No. 4755404 to Collette is directed to refillable bottles (col. 1, lines 53-54) and high IV (greater than 0.80 dl/g) resins are required to achieve adequate resistance to caustic stress cracking. In summary above, Scantlebury teaches a method of improving the caustic stress crack resistance of a refillable polymer bottle. Scantlebury discloses that, the method includes: a) providing a PET-based co-polymer resin comprising greater than 0.05 mol% and up to about 20 mol% combined total of a cyclic hydrocarbon diacid co-monomer and a cyclic hydrocarbon diol co-monomer, based on the total diacid and diol monomer content in the co-polyester resin (i.e. disclosed is a polyester composition for use in an injection stretch blow molded article (col. 2, lines 39-40). The polyester can be selected from polyethylene terephthalate (PET), polyethylene naphthalate, polyethylene terephthalate-co-isophthalate, polyethylene naphthalate-co-isophthalate, polyethylene-co-cyclohexane dimethylene terephthalate and mixture thereof. The polyester can be a copolymer of polyethylene terephthalate having a comonomer content of less than 10 mol% of the polyester (i.e. in the range of 0.05 mol% and up to about 20 mol%) (col. 2, lines 55-61)). 
Further, Scantlebury teaches that, the weight of the preform depends on the size of bottle (26.8 g for 0.6 liter and 55.3 for 2 liter) (col. 5, lines 52-53). It is reasonable to say that for a 2.5 liter bottle, its weight is about 82.1 g in the teachings of Scantlebury. Thus, Scantlebury 
 Regarding claims 19 and 20, Scantlebury teaches the advantage of the refillable polymer bottles having petaloid base. However, Scantlebury does not conduct a further testing to compare the improvement in base failure rate between 2.5 liter petaloid base bottle and 2.5 liter conventional champagne base bottle.  Scantlebury discloses every each element for a method of improving the caustic stress crack resistance of a refillable polymer bottle. It is obvious for one of ordinary skilled in the art to run more testing to compare the improvement of the petaloid base bottle related to the conventional champagne base bottle (if necessary except for invention). Basically, in the method conducting testing for the conventional champagne base bottles will not improve the design of advanced petaloid base bottle because one of ordinary skilled in the art knows the performance of base failure rate for the petaloid base bottles will be better.
Regarding claim 24, Scantlebury discloses that, the polyester can be selected from polyethylene terephthalate (PET), polyethylene naphthalate, polyethylene terephthalate-co-isophthalate, polyethylene naphthalate-co-isophthalate, polyethylene-co-cyclohexane dimethylene terephthalate and mixture thereof. The polyester can be a copolymer of polyethylene terephthalate having a comonomer content of less than 10 mol% of the polyester (not overlapping the range of 10 mol% and up to about 20 mol% but close enough) (col. 2, lines 55-61))
Scantlebury discloses the claimed invention except for discloses the range of 10 mol% and up to about 20 mol% combined total of co-monomer. It would have been obvious to one 
Thus, Scantlebury discloses that a PET-based co-polymer resin comprising greater than 10 mol% and up to about 20 mol% combined total of a cyclic hydrocarbon diacid co-monomer and a cyclic hydrocarbon diol co-monomer, based on the total diacid and diol monomer content in the co-polyester resin.
Claims 9-12 are rejected under 35 U.S.C. 103 as being unpaentable over Scantlebury as applied to claim 1 above, further in view of Wood et al. (US Patent No. 6306936).
Regarding claim 9, the combination of Scantlebury and Crawford discloses the method of improving the caustic stress crack resistance of a refillable polymer bottle. However, the combination does not explicitly disclose that, in the method the diacid co-monomer is a polyaromatic hydrocarbon (PAH) diacid co-monomer. In the same field of endeavor, beverage bottles,  Wood discloses that, the major diacids used in the polymers of the invention are terephthalic acid or 2,6-naphthalene dicarboxylic acid (i.e. one type of polyaromatic hydrocarbon (PAH) diacid co-monomer) (col. 5, lines 59-61). Thus, Wood teaches that, in the method the diacid co-monomer is a polyaromatic hydrocarbon (PAH) diacid co-monomer. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Wood to have the polyaromatic hydrocarbon (PAH) diacid co-monomer in the PET-based co-
Regarding claim 10, Wood discloses that, the major diacids used in the polymers of the invention are terephthalic acid or 2,6-naphthalene dicarboxylic acid (i.e. one type of polyaromatic hydrocarbon (PAH) diacid co-monomer) (col. 5, lines 59-61. Thus, Wood teaches that, in the method the diacid co-monomer is a polyaromatic hydrocarbon (PAH) diacid co-monomer comprising fused polyaromatic rings.  It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Wood to have the polyaromatic hydrocarbon (PAH) diacid co-monomer in the PET-based co-polyester resin. Doing so would be possible to provide more choices of thermoplastic polyester for making beverage containers.
   Regarding claim 11, Wood discloses that, we have found in our experimentation that the barrier properties, i.e. reduction in transmission rate of aromatic hydrocarbons (PAH), aliphatic hydrocarbons, ethanol and water vapor can be achieved using the cyclodextrin derivative technology (col. 20, lines 25-29). Based on the ether or thioether chemistry set forth above, cyclodextrin having substituents (via bonding) ending with a hydroxyl aldehyde ketone or carboxylic acid functionality can be prepared. Such groups include hydroxyethyl, …. (col. 10, lines 53-62). Thus, wood teaches that, in the method the diacid co-monomer is a polyaromatic hydrocarbon (PAH) diacid co-monomer having acid functional groups bonded to different cyclic groups of the co-monomer. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Wood to have acid functional groups bonded to 
Regarding claim 12, Woods discloses that, the aromatic permeant (i.e. a polyaromatic hydrocarbon diacid co-monomer) contained ethanol,…, naphthalene (0.5 ppm) (col. 22, lines 42-53). Thus, Wood teaches that, in the method the diacid co-monomer is a polyaromatic hydrocarbon diacid co-monomer comprising a PAH group selected from naphthalene. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Wood to have a PAH group selected from naphthalene. Doing so would be possible to prevent the passage of a permeant, or the elution of a soluble material from the thermoplastic into the liquid container contents, as recognized by Wood (col. 1, lines 16-29).
Claim 25 is rejected under under 35 U.S.C. 103 as being unpaentable over Scantlebury (U.S. Patent No. 8968849).
Regarding claim 25, Scantlebury discloses that, stretch blow molded articles of the polyester composition and method to produce these articles are disclosed (col. 2, lines 33-35). It has been found to give injection stretch blow molded articles improved resistance to caustic stress cracking (col. 2, lines 24-25). Scantlebury discloses a method that includes: 
a) providing a PET-based co-polymer resin comprising greater than 10 mol% and up to about 20 mol% combined total of a cyclic hydrocarbon diacid co-monomer and a cyclic hydrocarbon diol co-monomer, based on the total diacid and diol monomer content in the co-polyester resin (i.e. disclosed is a polyester composition for use in an injection stretch blow 
Scantlebury discloses the claimed invention except for discloses the range of 10 mol% and up to about 20 mol% combined total of co-monomer. It would have been obvious to one having ordinary skill in the art at the time the invention was made to Scantlebury since the claimed ranges and the prior art ranges are close enough that one skilled in the art would have expected them to have the same properties and further being motivated to expand the range of a co-monomer content of the polyester;
b) fabricating a preform from the PET-based co-polyester resin (i.e. the resin of the present invention is heated and injection molded into preforms (col. 5, lines 51-52)); 
c) stretch blow molding the preform into a refillable polymer bottle having a base (i.e. the preform is then heated to about 100 to 120 ˚C. and stretch blow-molded into a bottle at a stretch ratio of about 12.5. (col. 5, lines 53-54 and col. 6, line 1)). Scantlebury specifically discloses the refillable polymer bottle having a petaloid base (col. 6, lines 11-12). 
Scantlebury discloses the intrinsic viscosity can be in the range of about 0.65 to about 0.78 dl/g (col. 2, lines 46-47). 


Response to Arguments
Applicant's arguments filed 4/22/2021 have been fully considered.
In response to applicant’s arguments for claim 1 that Cawford teaches away from PET-based co-polyester resins and the use of ethylene glycol and any hypothetical combination of Crawford and Scantlebury would yield no useful information regarding PET-based co-polymer resins, it is persuasive. For further consideration, the updated rejection is rendered in this office action.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIBIN LIANG whose telephone number is (571)272-8811.  The examiner can normally be reached on M-F 8:30 - 4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on 571 270 7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000

/SHIBIN LIANG/Examiner, Art Unit 1741

/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742